 Case 2:19-cr-00145-RHW     ECF No. 115   filed 10/20/20   PageID.625 Page 1 of 8




 1 NICOLAS V. VIETH                            JUSTIN P. LONERGAN
   Bar Nos. ID 8166 / WA 34196                 WSBA #55216/ISB No. 11161
 2 Vieth Law Offices, Chtd.                    Bohrnsen Stocker Smith Luciani
   912 East Sherman Avenue                     Adamson PLLC
 3 Coeur d’ Alene ID 83814                     312 W. Sprague Ave
   Telephone: 208.664.9494                     Spokane, WA 99201
 4 Facsimile:    208.664.9448                  Telephone: 509-327-2500
   Email: nick@viethlaw.com                    Email:
 5                                             JLonergan@bsslslawfirm.com
                                               (CJA Mentee)
 6
     Attorneys for Defendant – Jesse McKay
 7

 8                  UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF WASHINGTON
 9                    (The Honorable Robert H. Whaley)

10 UNITED STATES OF AMERICA,           )
                                       ) CASE NO. 2:19-CR-145-RHW
11             Plaintiff,              )
                                       ) DEFENDANT’S SENTENCING
12   vs.                               ) MEMORANDUM
                                       )
13   JESSE MCKAY,                      )
                                       )
14             Defendant.              )
                                       )
15   _________________________________ )

16
   TO: WILLIAM B. HYSLOP, United States Attorney and
17     RICHARD R. BARKER, Assistant United States Attorney

18

19

20
     DEFENDANT’S SENTENCING
     MEMORANDUM - 1
  Case 2:19-cr-00145-RHW     ECF No. 115      filed 10/20/20   PageID.626 Page 2 of 8




  1       COMES NOW, Defendant JESSE McKAY, by and through the undersigned

  2 counsel, and submits the following sentencing recommendation and request for a

  3 term of confinement within the applicable guidelines range, followed by a properly

  4 conditioned term of supervised release.

  5                                   Background

  6       Jesse McKay is ready to accept the Court’s pronouncement of a sentence,

  7 having pled guilty and accepted responsibility for assaulting his brother in a

  8 manner that caused serious bodily injury. Mr. McKay recognizes he is before the

  9 Court for a second time, with the Court having also heard his 1998 homicide case.

10        Mr. McKay has no family support. He has a documented and admitted

11 history of alcohol abuse and mental health concerns that have contributed to his

12 record, along with a similarly admitted history of drug abuse. Mr. McKay has a

13 GED-level education, no clear vocational path, and unremarkable community

14 resources. Mr. McKay is 45 years old, and has spent the better part of the last two

15 decades in federal custody for offenses described in the PSIR.

16        As will be discussed, the defense anticipates the sentencing hearing to

17 present a stark contrast of positions. The Government has proffered it will seek

18 an upward departure and/or variance to the statutory maximum, apparently largely

19 on the grounds of public safety. The defense, on the other hand, proposes a more

20
      DEFENDANT’S SENTENCING
      MEMORANDUM - 2
 Case 2:19-cr-00145-RHW      ECF No. 115    filed 10/20/20   PageID.627 Page 3 of 8




  1 nuanced approach that considers the range of relevant §3553 factors.

  2                                    Argument

  3       Per 18 U.S.C. §3553(a), this Court must consider and balance a wide variety

  4 of factors before pronouncing a sentence that is “not greater than necessary.”

  5       The nature and circumstances of the offense confirm that it would be

  6 inappropriate to deviate or vary upward from the guidelines range. Careful review

  7 of the facts and circumstances confirm this case is within the “heartland” of the

  8 applicable offense guideline. See USSG Part A, Paragraph 4(b) (there is a “set of

  9 typical cases embodying the conduct that each guideline describes”). To be

10 certain, this was an impulsive, rash offense – Mr. McKay’s plea is an

11 acknowledgment that his conduct was unjustified. For whatever reason, though,

12 the environment was such that Mr. McKay felt that his only option to deal with

13 interpersonal conflict was with a violent physical reaction. This was not the

14 culmination of a series of earlier threats or assaults. This was not a planned or

15 orchestrated attack. The harm to C.A.M. involved serious bodily injury, but the

16 evidence does not suggest that the injuries or victim impact are so outside the

17 ordinary range of assaultive conduct that the Court should vary to the 10-year

18 statutory maximum.      Thus, this matter is a “heartland” case for which the

19 guidelines range is reasonable and appropriate.

20
      DEFENDANT’S SENTENCING
      MEMORANDUM - 3
  Case 2:19-cr-00145-RHW      ECF No. 115    filed 10/20/20   PageID.628 Page 4 of 8




  1       With respect to the history and characteristics of the defendant, the Court

  2 should not accept the Government’s attempt to re-sentence Mr. McKay for his

  3 earlier offenses. As noted in the defense’s opposition to the Government’s request

  4 for a variance or departure, the Government’s position reflects policy

  5 disagreement, providing a poor basis on which to justify a sentence. Mr. McKay

  6 served his time, and his convictions are factored into his criminal history category.

  7 In other words, proper application of the guidelines will already cause Mr. McKay

  8 to serve more time.

  9       Further, the Government does not acknowledge any of the significant

10 mitigating factors that are part of Mr. McKay’s history. To do real justice in this

11 case – for society and the defendant – requires that we carefully examine why Mr.

12 McKay continues to come back into the criminal justice system. The Government

13 fails to acknowledge certain dynamics and characteristics that may help shed light

14 on why a “heavy confinement” approach is ineffective and, indeed,

15 counterproductive to the statutory considerations. Mr. McKay does not have the

16 benefit of a strong family support network. His educational background is of

17 questionable value. He lacks a feasible vocational path and there is no indication

18 that someone is waiting in the wings to help him find such a path once he has made

19 his amends through this sentence.          His home offers little-to-no economic

20
      DEFENDANT’S SENTENCING
      MEMORANDUM - 4
  Case 2:19-cr-00145-RHW     ECF No. 115    filed 10/20/20   PageID.629 Page 5 of 8




  1 opportunity… if he is even welcomed back to the reservation.

  2       This is not to downplay the seriousness of the situation or to take away Mr.

  3 McKay’s responsibility for his decisions.     Mr. McKay knows he is facing a

  4 significant incarceration period and readily understands that the Court may, even

  5 within the Guidelines, sentence him in the upper range. Rather, the point is to

  6 suggest, for example, that deterrence (§3553(a)(2)(B)) does not equate to 10 years’

  7 incarceration.   Similarly, protection of the public is important, but Congress

  8 clearly envisioned that this type offense does not justify a life sentence. Mr.

  9 McKay is young enough that the protection of the public cannot be an overriding

10 concern when there are more deliberate ways to craft a sentence to prevent

11 recidivism.

12        In other words, the Court can adequately balance the §3553(a) factors

13 through an incarceration period within the guidelines range, followed by a lengthy

14 and deliberate period of supervised release. Consider, for example, that Mr.

15 McKay will not recognize the world when he is released from confinement – the

16 last time Mr. McKay saw freedom, the term “social distancing” was not even in

17 existence. Consider the deterrent effect that Mr. McKay has experienced – and

18 will continue to experience – as he is separated from his mother, whose health

19 continues to decline as she experiences increasingly serious health issues.

20
      DEFENDANT’S SENTENCING
      MEMORANDUM - 5
  Case 2:19-cr-00145-RHW      ECF No. 115    filed 10/20/20   PageID.630 Page 6 of 8




  1       Mr. McKay proposes that the Court tailor supervised release in such a

  2 manner that directs halfway house or other intensive transitional supervision.

  3 This approach would be different from that taken in Mr. McKay’s earlier federal

  4 case. With appropriate supervision, structure, and transitional programming, Mr.

  5 McKay will have a realistic opportunity to cement rehabilitative processes that he

  6 will have started during his period of incarceration. This will, in turn, better serve

  7 the goals of deterrence and protection of the public. See 18 U.S.C. §3553(a).

  8       Lastly, the Court should conclude that a sentence outside the guidelines

  9 range would cause an “unwarranted sentence disparit[y] among defendants with

10 similar records.” 18 U.S.C. §3553(a)(6). As previously briefed in the defense’s

11 response to the Government’s request for an upward variance and/or departure, the

12 guidelines have already considered the sentencing factors that the Government

13 proffers as grounds to vary upward. The Court would be correct in rejecting the

14 subjectivity of the Government’s approach.

15                                      Conclusion

16        Mr. McKay recognizes he is making this recommendation while there are

17 still critical disputes over applicable sentencing factors. The Court’s findings will

18 necessarily have an influence on how the Court considers the §3553(a) factors,

19 which the defense will further address through oral argument. Nonetheless, the

20
      DEFENDANT’S SENTENCING
      MEMORANDUM - 6
 Case 2:19-cr-00145-RHW       ECF No. 115    filed 10/20/20   PageID.631 Page 7 of 8




 1 issues are sufficiently clear that the defense is confident that its approach – trusting

 2 the Court’s discretion to impose a period of incarceration within the guidelines,

 3 followed by an appropriately-conditioned period of supervised release – best

 4 represents the balance of §3553(a) factors within the particulars of this case.

 5       DATED this 20th day of October, 2020.

 6                                             Respectfully Submitted,

 7                                             VIETH LAW OFFICES, CHTD.

 8                                              /s/ Nicolas V. Vieth
                                               NICOLAS V. VIETH
 9                                             Attorney for Defendant – J. McKay

10
                                               BOHRNSEN STOCKER SMITH
11                                             LUCIANI ADAMSON PLLC

12                                               /s/ Justin P. Lonergan
                                               JUSTIN P. LONERGAN
13                                             Attorney for Defendant – J. McKay

14

15

16

17

18

19

20
     DEFENDANT’S SENTENCING
     MEMORANDUM - 7
 Case 2:19-cr-00145-RHW    ECF No. 115   filed 10/20/20   PageID.632 Page 8 of 8




 1                        CERTIFICATE OF SERVICE

 2       I HEREBY CERTIFY that on the 20th day of October 2020, the foregoing
   document was electronically filed with the Clerk of the Court using the CM/ECF
 3 system which sent a Notice of Electronic Filing to the following person(s):

 4 Richard Barker, Assistant United States Attorney

 5

 6                                           /s/ Justin P. Lonergan
                                           JUSTIN P. LONERGAN
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
     DEFENDANT’S SENTENCING
     MEMORANDUM - 8
